[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Moore, Slip Opinion No. 2017-Ohio-883.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-883
                        DISCIPLINARY COUNSEL v. MOORE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Disciplinary Counsel v. Moore, Slip Opinion No.
                                    2017-Ohio-883.]
Attorneys—Misconduct—Knowingly making a false statement to a tribunal—
        Public reprimand.
         (No. 2016-1160—January 11, 2017—Decided March 15, 2017.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2016-003.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Amy Michelle Moore, of Westerville, Ohio, Attorney
Registration No. 0077647, was admitted to the practice of law in Ohio in 2004.
        {¶ 2} In a June 8, 2016 second amended complaint, relator, disciplinary
counsel, alleged that Moore had violated Prof.Cond.R. 3.3(a)(1) (prohibiting a
lawyer from knowingly making a false statement of fact or law to a tribunal) by
                             SUPREME COURT OF OHIO




signing a client’s name to an affidavit without indicating that the signature was not
the client’s or that she had signed the client’s name with the client’s authorization,
notarizing that signature as the client’s, and then filing it in court. The parties
submitted joint stipulations in which Moore admitted to the charged misconduct
and the parties agreed that five mitigating factors and no aggravating factors are
present. The parties jointly recommended that Moore be publicly reprimanded for
her misconduct and moved the panel to waive the hearing in this matter.
       {¶ 3} A panel of the Board of Professional Conduct granted the parties’
motion to waive the hearing and adopted the parties’ stipulations and recommended
sanction. The board adopted the panel’s report in its entirety. We adopt the board’s
report and publicly reprimand Moore for her misconduct.
                                    Misconduct
       {¶ 4} The parties stipulated and the board found that in April 2013, Beth
Cochran hired Moore to represent her in a child-custody matter involving
Cochran’s granddaughter. Cochran told Moore that she had concerns about the
child’s safety while she was in the care of her parents. Believing the situation
Cochran described was serious and urgent, Moore prepared a motion for emergency
custody and an affidavit supporting the motion. Moore signed Cochran’s name to
the affidavit without indicating either that the signature was not Cochran’s or that
she had signed Cochran’s name with Cochran’s authorization. She then notarized
her signing of Cochran’s name, falsely representing that it had been “sworn to and
subscribed in” her presence by Cochran. Moore filed the motion and affidavit in
the Knox County Juvenile Court on May 1, 2013. The parties stipulated and the
board found that by engaging in this conduct, Moore knowingly made a false
statement of fact or law to a tribunal in violation of Prof.Cond.R. 3.3(a)(1). We
adopt the board’s findings of fact and misconduct.




                                          2
                                January Term, 2017




                                      Sanction
       {¶ 5} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 6} The parties stipulated and the board found that no aggravating factors
are present. See Gov.Bar R. V(13)(B). They agreed that the applicable mitigating
factors include the absence of a prior disciplinary record, the absence of a dishonest
or selfish motive, Moore’s full and free disclosure of her actions, her
acknowledgment of her misconduct, her cooperative attitude in the disciplinary
proceedings, and her good character and reputation—as demonstrated by 18
character letters from current and former judges and magistrates, colleagues, and
clients. See Gov.Bar R. V(13)(C)(1), (2), (4), and (5).
       {¶ 7} The board adopted the parties’ joint recommendation that Moore be
publicly reprimanded for her misconduct. In support of this sanction, the parties
and the board noted that we have publicly reprimanded attorneys for similar acts of
misconduct—including one case in which the attorney engaged in multiple acts of
similar misconduct and another in which the attorney also encouraged her client to
lie to the court about who had signed the client’s name on the affidavit. See
Disciplinary Counsel v. Mezacapa, 101 Ohio St.3d 156, 2004-Ohio-302, 803
N.E.2d 397 (publicly reprimanding an attorney who, with the permission of his
client, signed the client’s name to an affidavit and notarized the signature as the
client’s own without indicating that he had signed it on the client’s behalf);
Disciplinary Counsel v. Flowers, 139 Ohio St.3d 338, 2014-Ohio-2123, 11 N.E.3d
1174 (publicly reprimanding an attorney who, on two separate occasions and with
her client’s permission, signed her client’s name to five affidavits and then
improperly notarized the client’s purported signatures); Disciplinary Counsel v.
Wilson, 142 Ohio St.3d 439, 2014-Ohio-5487, 32 N.E.3d 426 (publicly




                                          3
                             SUPREME COURT OF OHIO




reprimanding an attorney who signed the name of her granddaughter’s mother to
an affidavit without noting that she had signed it with the affiant’s authorization,
filed it in court, and encouraged the affiant to claim the signature as her own).
       {¶ 8} Having considered Moore’s misconduct, the applicable aggravating
and mitigating factors, and the sanctions imposed for comparable misconduct, we
agree that the appropriate sanction in this case is a public reprimand.
       {¶ 9} Accordingly, Amy Michelle Moore is hereby publicly reprimanded
for violating Prof.Cond.R. 3.3(a)(1). Costs are taxed to Moore.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                               _________________
       Scott J. Drexel, Disciplinary Counsel, and Jennifer A. Bondurant, Assistant
Disciplinary Counsel, for relator.
       Charles J. Kettlewell, L.L.C., and Charles J. Kettlewell, for respondent.
                               _________________




                                          4